DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Amendment
2.	Pursuant to filing of RCE on January 14, 2022, the amendment previously filed on December 30, 2021 is entered.  Currently claims 1-12, 15, and 16 remain in the examination.

Claim Objections
3.	Claims 1-12, 15, and 16 are objected to because of the following informalities:
In all claims, the preamble should be changed from “A good processing apparatus” and “The good processing apparatus”  to “A franking machine” and “The franking machine.
Appropriate correction is required.

Claim Rejections - 35 USC § 102s

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 10, and 12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0150305 A1 to Montbrun et al. (previously cited in Office Action dated April 27, 2021, hereinafter “Montbrun”).
	Regarding claims 1 and 12, Montbrun discloses a franking machine comprising a first communication module 3 in the form of modem for cable communication (see paragraph 0023) and a second communication module 5 for wireless communication (see paragraph 0025); a controller 14 (see figure 2 and paragraphs 0044 and 0047) which determines if the communication is wired (see paragraph 0031 and thereafter) or wireless connection (see paragraph 0050).
	Regarding claims 2-4, the communication can be wired or wireless communication (see paragraph 0009 and thereafter).
	Regarding claim 5, as shown in figure 2, the controller 14 is connected to wired connection 11(see paragraph 0034) and wireless interface 13 (see paragraph 0042).

	Regarding claim 10, as shown in figure 2, the antenna symbol is shown on right of a network module 15 (see paragraph 0042).

Allowable Subject Matter
7.	Claims 7-9, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a franking machine comprising wired connection and wireless connection.  The limitations described in these objected claims are neither disclosed nor suggested by the cited references.  Even if some limitations may be found in other prior arts, Examiner finds no grounds to combine them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 12, 2022